Name: COMMISSION REGULATION (EC) No 452/96 of 12 March 1996 on the issuing of export licences for fruit and vegetables without advance fixing of the refund
 Type: Regulation
 Subject Matter: plant product;  trade policy;  international trade;  tariff policy
 Date Published: nan

 No L 62/ 16 fENl Official Journal of the European Communities 13 . 3 . 96 COMMISSION REGULATION (EC) No 452/96 of 12 March 1996 on the issuing of export licences for fruit and vegetables without advance fixing of the refund 1 January 1996 and 29 February 1996 and a rate of refund which is lower than the indicative rate should be fixed for shelled almonds, and lemons, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 2702/95 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EC) No 1489/95 (3), as last amended by Regulation (EC) No 294/96 (4), fixes the indicative quantities laid down for the issue of export licences other than those requested in the context of food aid; Whereas, in the light of information now available to the Commission , the indicative quantities have been exceeded in the case of shelled almonds, oranges and lemons; whereas, in addition , in the case of oranges, the overrun is such that the quantities applied for are greater than the total of the corresponding indicative quantities for the periods January/February, March/April and May/June 1996; Whereas as a consequence a reduction coefficient should be fixed for quantities applied for oranges under licences without advance fixing of the refund applied for between HAS ADOPTED THIS REGULATION: Article 1 The reduction coefficients by which the quantities applied for must be multiplied and the rates of refund applying to export licences without advance fixing of the refund as referred to in Article 5 of Regulation (EC) No 1488/95 and applied for between 1 January 1996 and 29 February 1996 shall be as fixed in the Annex hereto . The above sub-paragraph shall not apply to licences applied for in connection with food aid operations as provided for in Article 10 (4) of the Agreement on Agri ­ culture concluded during the Uruguay Round of multi ­ lateral trade negotiations . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29 . 6. 1995 , p. 68 . (2) OJ No L 280 , 23 . 11 . 1995, p . 30 . (3) OJ No L 145, 29. 6 . 1995, p . 75 . h) OJ No L 38 , 16 . 2. 1996, p . 15 . 13. 3 . 96 EN Official Journal of the European Communities No L 62/17 ANNEX Reduction coefficients for quantities applied for and rates of refund applicable to licences without advance fixing of the refund applied for between 1 January 1996 and 29 February 1996 Product Reduction coefficient (quantities) Rate of refund (ECU/tonne net) Tomatoes Shelled almonds (no reduction) 62,33 Hazelnuts in shell (no reduction) 103,80 Shelled hazelnuts (no reduction) 200,20 Walnuts in shell (no reduction) 128,70 Oranges 0,8320 101,00 Lemons (no reduction) 33,82 Table grapes Apples Peaches and nectarines